          Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KENT ADAM JAMES,

                            Petitioner,
                                                           No. 18 Civ. 10389
               -versus-
                                                             No. 97 Cr. 185
UNITED STATES OF AMERICA,

                            Respondent.                          ORDER


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

          Before the Court are Petitioner Kent Adam James’ June 24,

2016 motion to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255 based on an intervening change in controlling

law and his March 25, 2019 amendment of that motion. (See dkt.

nos. 11, 18.)1           For the reasons set forth below, Mr. James’

motion is DENIED.

     I.     Background

          The Court assumes the parties’ familiarity with the facts

of    the    case    and    will    only   give    a       high-level    overview   of

pertinent background information.               A jury convicted Mr. James in

this Court in 1998 for (1) manufacturing firearms (grenades and

other bombs), violating 26 U.S.C. § 5861(f); (2) manufacturing

firearms without a license, violating 18 U.S.C § 922(a)(1)(A);

(3)   being     a   felon   in     possession     of   a    firearm,    violating   18


1
     All docket cites in this opinion, unless noted otherwise,
shall refer to the docket in 18 Civ. 10389.

                                           1
          Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 2 of 10



U.S.C.      § 922(g)(1);     (4)   possessing    a    non-registered    firearm

(pipe bomb), violating 26 U.S.C. § 5861(d); and (5) possessing

C-4 explosives violating 18 U.S.C. § 842(i)(1). Then-District

Judge Sonia Sotomayor sentenced Mr. James to an aggregate 365-

month term of imprisonment.              (See dkt. no. 74 in 97 Cr. 185-2

(S.D.N.Y. Aug. 21, 1998).)            Mr. James’ conviction and sentence

were      affirmed   on   appeal   and    sustained   during   two   rounds   of

collateral review.         See United States v. Davis, 181 F.3d 83 (2d

Cir. 1999); James v. United States, No. 00 Civ. 8818 (S.D.N.Y.

Aug. 20, 2002), No. 02-2645 (2d Cir. Feb. 18, 2003); James v.

United States, No. 08-0185-op (2d Cir. Feb. 15, 2006) (order

denying leave to file a successive habeas petition).                   Now Mr.

James has petitioned the Second Circuit for leave to file a

second or successive § 2255 petition in this Court.                  The Second

Circuit granted the motion because Mr. James “made a prima facie

showing that the requirements of § 2255(h) [were] satisfied.”

James v. United States, No. 16-2308 (2d Cir. Jan. 13, 2017).2

    II.     Relevant Law

          A petitioner seeking a second or successive § 2255 motion

in a district court must “first obtain[] an order from the court

of appeals authorizing consideration of the successive motion.”

Vu v. United States, 648 F.3d 111, 113 (2d Cir. 2011) (citing 28


2
     The Second Circuit stayed the habeas proceedings pending
decisions in Beckles v. United States, 136 S. Ct. 2510 (2016),
and United States v. Jones, 878 F.3d 10 (2d Cir. 2017).

                                          2
       Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 3 of 10



U.S.C. § 2255(h)).          To grant such authorization, the court of

appeals “must determine whether the application makes a prima

facie showing that it satisfies the second habeas standard.”

Tyler v. Cain, 533 U.S. 656,               664 (2001) (internal quotation

marks and brackets omitted).          This prima facie finding, however,

is “not a finding that [the petitioner] actually satisfied those

requirements.”       Massey v. United States, 895 F.3d 248, 251 (2d

Cir. 2018).

       After a petitioner obtains leave from the Court of Appeals,

“the   district     court   must    dismiss      any    claim   presented    in    an

authorized second or successive application unless the applicant

shows that the claim satisfies certain statutory requirements.”

Magwood    v.   Patterson,    561   U.S.    320,       331   (2010).    Under     the

statute, "a successive § 2255 motion is only permissible if it

contains a claim that relies on a ‘new rule of constitutional

law,   made     retroactive   to    cases   on     collateral     review    by    the

Supreme Court, that was previously unavailable.’”                      Massey, 895

F.3d at 249-50 (citing 28 U.S.C. § 2255(h)(2)).                  If a successive

§ 2255 motion “fails to satisfy those threshold requirements,

[the court] need not reach the merits of                      [the petitioner’s]

claim.”    Id. at 251 (citing 2255(h)).

III.      James’ Petition

       Mr. James raises two primary arguments in his motion as to

why he satisfies § 2255(h)(2)’s threshold requirements.                     First,



                                        3
       Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 4 of 10



Mr. James argues the Supreme Court’s ruling in Johnson v. United

States, 135 S. Ct. 2551 (2015), is an intervening change in

constitutional law, germane to his conviction, which satisfies

the gatekeeping provision of § 2255(h)(2). (See dkt. no 11 at

22.)     Second, Mr. James claims the Supreme Court’s ruling in

Rehaif v. United States, 139 S. Ct. 2191 (2019), entitles him to

relief   under   § 2255.3     (See       dkt.   nos.   18   at   4,   26   at   3.)

Separate from his § 2255 arguments, Mr. James also contends the

All Writs Act, pursuant to 28 U.S.C. § 1651, is an alternative

source of relief for his claim.              (See dkt. nos. 18 at 5, 26 at

4.)    All three of these arguments fail.

       1. Johnson v. United States

       Mr. James relies on Johnson as the basis of his successive

petition to satisfy the requirements of 28 U.S.C. § 2255(h)(2).

(See dkt. no. 11 at 14.)       The Supreme Court held in Johnson that

a   residual   clause   defining     a    “violent     felony”   in   the   Armed

3
     The Government argues that James’ amending his petition is
barred procedurally because it is not within the scope of the
Second Circuit’s mandate. (See dkt. no. 23 at 4.) The Second
Circuit’s mandate states “[t]he court of appeals must examine
the successive application to determine whether it contains any
claim that satisfies § 2255(h). If so, the court should
authorize the prisoner to file the entire application in the
district court, even if some of the claims in the application do
not satisfy the applicable standards.” James v. United States,
No. 16-2308 (2d Cir. Jan. 13, 2017) (dkt. no. 42) (internal
ellipses and brackets omitted) (quoting United States v.
Winestock, 340 F.3d 200, 205 (4th Cir. 2003)). As such, this
Court finds that Mr. James’ amendment is authorized under the
Second Circuit’s mandate because the Second Circuit has already
identified a sufficient prima facie claim; it need not identify
a second.

                                         4
       Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 5 of 10



Career Criminal Act of 1984 (ACCA), 18 U.S.C. § 924(e)(2)(B),

was “unconstitutionally vague.”                      135 S. Ct. at 2557.                Although

Mr. James was not sentenced under the ACCA, he contends that

Johnson applies to his case because, at sentencing, Mr. James’

base    offense      level     was       increased     by     two    levels      pursuant    to

U.S.S.G. § 2K2.1, as he had previously sustained at least two

felony convictions for crimes of violence.                           (See dkt. no. 15 at

37.)     The     definition         of    “crime      of    violence,”          referenced    in

U.S.S.G. § 2K2.1, is set forth in U.S.S.G. § 4B1.2 –– which is

part of a broader Career Offender Guideline.                             At the time of Mr.

James’       sentence,    section         4B1.2      had     an     “identically        worded”

residual       clause    as     the       “unconstitutionally              vague”       residual

clause in the ACCA.             Beckles v. United States, 137 S. Ct. 886,

890    (2017).           Mr.    James’         1998        sentence       was     under    “the

presumptively binding pre-Booker Sentencing Guidelines.”                                   Nunez

v.    United    States,       954    F.3d    465,     467     (2d    Cir.       2020)    (citing

United States v. Booker, 543 U.S. 220 (2005)).

       Mr. James appears to argue that the Supreme Court’s Johnson

ruling        that      the         residual         clause         of     the      ACCA     is

unconstitutionally            vague      applies      to     the     residual       clause    of

U.S.S.G. § 4B1.2 and his pre-Booker sentence therefore violates

his    due     process    right.           The    Second      Circuit       recently       held,

however, that “Johnson did not itself render the residual clause

of the pre-Booker Career Offender Guideline unconstitutionally



                                                 5
       Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 6 of 10



vague.”      Nunez, 954 F.3d at 467.            Rather, such a right is “yet

to be recognized.” Id. Because “Johnson did not itself render

the residual clause of the mandatory Career Offender Guideline

vague, as required for Section 2255 purposes,” id. at 469, Mr.

James’ cannot use Johnson as the basis for his successive § 2255

petition to satisfy the requirements of 28 U.S.C. § 2255(h)(2).

       In addition, despite his filing the petition within one

year of the Johnson ruling,               Mr. James cannot use Johnson as a

hook to satisfy the one-year statute of limitations for his

§ 2255      claim.4      Mr.    James’    Johnson   claim    would    satisfy     the

statute of limitations “only if it had been filed within one

year   of    the    date   on   which     the   right   asserted    was    initially

recognized by the Supreme Court, if that right has been newly

recognized         by   the     Supreme     Court   and     made     retroactively

applicable to cases on collateral review.”                     Nunez v. United

States, No. 16 Civ. 4742 (LAK), 2018 WL 2371714, at *2 (S.D.N.Y.

May 24, 2018), aff'd, 954 F.3d 465 (2d Cir. 2020) (internal

quotation marks omitted); see also Nunez 954 F.3d at 471 (a

section 2255 motion based on Johnson, “may only be considered

timely      if   the    right    [the     petitioner]     asserts    was    in   fact


4
     Section 2255 has a one-year statute of limitations, which
starts to run on the latest of four possible dates. The only
relevant date for Mr. James is the “date on which the right
asserted was initially recognized by the Supreme Court, if that
right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review.” Nunez,
954 F.3d at 469 (quoting 28 U.S.C. § 2255(f)(3)).

                                            6
        Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 7 of 10



recognized in Johnson”).          However, “[b]ecause Johnson has not

recognized the right [the petitioner] asserts,” Nunez 954 F.3d

at 471, Mr. James has no way to satisfy the § 2255 statute of

limitations.     Mr. James’ claim therefore fails.

    2. Rehaif v. United States

    Mr. James also appears to rely on Rehaif as the basis of

his successive § 2255 petition to satisfy the requirements of 28

U.S.C. § 2255(h)(2).          (See dkt. no. 18 at 1.)             In Rehaif the

Supreme Court held that to obtain a conviction under 18 U.S.C.

§ 922(g) “the Government must prove both that the defendant knew

he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm.”

139 S. Ct. at 2200.

    The      decision    in    Rehaif,       however,   “concerned      statutory

interpretation and did not announce a new rule of constitutional

law.”     Pena v. United States, No. 19-3616 (2d Cir. Dec. 2, 2019)

(dkt. no. 18) (order denying leave to file a successive § 2255

motion) (citing In re Palacios, 931 F.3d 1314, 1315 (11th Cir.

2019); United States v. Class, 930 F.3d 460, 469 (D.C. Cir.

2019)).       Because    Rehaif   did        not   announce   a   new   rule   of

constitutional law, Mr. James cannot use Rehaif as the basis for

his successive § 2255 petition to satisfy the requirements of 28

U.S.C. § 2255(h)(2).




                                         7
      Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 8 of 10



      3. All Writs Act

      Mr. James also invokes the All Writs Act, 28 U.S.C. § 1651,

as an alternative source of relief.                             “The All Writs Act is a

residual     source       of    authority         to       issue        writs    that       are   not

otherwise     covered          by   statute           .    .    .   .    [W]here        a    statute

specifically addresses the particular issue at hand, it is that

authority, and not the All Writs Act, that is controlling.”

Legrano v. United States, 513 Fed.Appx. 6, at *6 (2d. Cir. 2013)

(quoting     Pennsylvania           Bureau      of        Correction       v.    U.S.        Marshals

Serv., 474 U.S. 34, 43 (1985)).

      Mr.    James     is      challenging            his      conviction        as     a    federal

prisoner, and “the relief he seeks is covered by statute; to

wit, 28 U.S.C. § 2255.”                   Id. at *7.                The All Writs Act is,

therefore, not available as an alternative means for relief for

Mr. James.        This conclusion “is not undermined by the fact that

any   []    section    2255         motion      filed          by   [the    petitioner]           must

satisfy     the     threshold        requirements              applicable        to     second     or

successive section 2255 motions.” Id.

      4. Other Arguments

      Finally,      Mr.     James        raises       several       other       legal       arguments

attacking     the    merits         of    his     conviction,            which    include:         (1)

challenging the reasonableness of his sentence; (2) contesting

that he does not have two prior robbery convictions; and (3)

asserting that the Shepard documents for his prior convictions



                                                  8
       Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 9 of 10



are incomplete.            (See dkt. nos. 11, 17, 18, 26.)                      Because Mr.

James has not met the threshold requirements needed to open the

door for an analysis of the merits of his motion, the Court need

not examine these arguments.                See Massey v. United States, 895

F.3d 248, 251 (2d Cir. 2018) (“[the Court] must first evaluate

whether [the petitioner’s] successive § 2255 motion satisfies

the      statutory          requirements           governing          successive        habeas

petitions;       if    the    motion     fails       to    satisfy       those     threshold

requirements, we need not reach the merits of his claim”); see

also    Magwood       v.    Patterson,     561      U.S.       320,    331     (2010)    (“the

district court must dismiss any claim presented in an authorized

second or successive application unless the applicant shows that

the      claim        satisfies         certain          statutory           requirements”).

Nevertheless, the Court has considered Mr. James’s contentions

and    finds   them        unavailing    for       the    reasons      set    forth     in   the

Government’s opposition.             (See dkt. no. 15 at 5-9.)

       Mr. James’ motion as amended, therefore, fails to meet the

procedural requirements for a successive § 2255 motion because:

(1) Mr. James cannot use Johnson to satisfy the requirements of

his successive habeas petition; (2) Mr. James cannot rely on

Rehaif    to     satisfy      the   requirements          of    his    successive       habeas

petition; and (3) Mr. James cannot invoke the All Writs Act as

an alternative means for relief.




                                               9
         Case 1:97-cr-00185-LAP Document 142 Filed 07/07/20 Page 10 of 10



 IV.       Conclusion

         For    the   foregoing   reasons,    Mr.   James’    § 2255   motion   as

amended is procedurally barred and therefore DENIED.                   Mr. James’

request to invoke the All Writs Act as an alternative source of

relief is also DENIED.


         Finding that Mr. James has not made a substantial showing

of   a     denial     of   a   constitutional   right,       no   certificate   of

appealability will be granted.                Because any appeal from the

Court’s order would not be taken in good faith, permission to

proceed in forma pauperis for purposes of an appeal is denied.


         Chambers will mail a copy of this order to Mr. James.                  The

Clerk of the Court is directed to mark the action closed and all

pending motions denied as moot.


SO ORDERED.


Dated:         July 7, 2020
               New York, New York


                                              _____________________________
                                              LORETTA A. PRESKA
                                              Senior U.S. District Judge




                                         10
